Case 3:16-md-02741-VC Document 7877-1 Filed 11/20/19 Page 1 of 4
     Case 3:16-md-02741-VC Document 7877-1 Filed 11/20/19 Page 2 of 4




 1            I, Brian L. Stekloff, declare and state as follows:
 2            1.    I am a partner at the law firm of Wilkinson Walsh + Eskovitz, LLP, counsel for
 3   defendant Monsanto Company (“Monsanto”). I make this declaration in support of Monsanto’s
 4   Motion for Summary Judgment.
 5            2.    Annexed hereto as Exhibit 1 is a true and correct copy of the transcript of the July
 6   25, 2019 deposition of Armando Vargas Chavez taken in this case.
 7            3.    Annexed hereto as Exhibit 2 is a true and correct copy of the transcript of the
 8   September 19, 2019 deposition of Armando Vargas Chavez taken in this case.
 9            4.    Annexed hereto as Exhibit 3 is a true and correct copy of the October 28, 2019 of
10   Dr. Hao Wang taken in this case.
11            5.    Annexed hereto as Exhibit 4 is a true and correct copy of Armando Vargas
12   Chavez’s Designation of Expert Witnesses, which Mr. Chavez served on October 9, 2019.
13            6.    Annexed hereto as Exhibit 5 is a true and correct copy of Plaintiffs’ Rule 26
14   General Causation Expert Disclosures, applicable to all wave one plaintiffs, which co-lead
15   plaintiffs’ counsel served on October 4, 2019.
16            7.    Annexed hereto as Exhibit 6 is a true and correct copy of Mr. Chavez’s complaint
17   in this case, filed on June 28, 2018 in the Superior Court of the State of California for the County
18   of Ventura.
19            8.    Annexed hereto as Exhibit 7 is a true and correct copy of an excerpt of the
20   September 12, 2019 deposition of Dr. Walter Burstein taken in this case.
21            9.    Annexed hereto as Exhibit 8 is a true and correct copy of an excerpt of Volume 3
22   of the trial transcript from Hardeman v. Monsanto Co., No. 3:16-cv-525 (N.D. Cal. Feb. 25,
23   2019).
24            10.   Annexed hereto as Exhibit 9 is a true and correct copy of Armando Chavez’s First
25   Amended Plaintiff Fact Sheet.
26
27

28
                                                  -2-
                               STEKLOFF DECLARATION - MOTION FOR SUMMARY
                                        JUDGMENT 3:18-CV-04855-VC
     Case 3:16-md-02741-VC Document 7877-1 Filed 11/20/19 Page 3 of 4




 1
      DATED: November 20, 2019               Respectfully submitted,
 2
                                             /s/ Brian L. Stekloff___________
 3
                                             Brian L. Stekloff (pro hac vice)
 4                                           (bstekloff@wilkinsonwalsh.com)
                                             Rakesh Kilaru (pro hac vice)
 5                                           (rkilaru@wilkinsonwalsh.com)
                                             WILKINSON WALSH + ESKOVITZ LLP
 6                                           2001 M St. NW, 10th Floor
                                             Washington, DC 20036
 7                                           Tel: 202-847-4030
                                             Fax: 202-847-4005
 8
                                             Pamela Yates (CA Bar No. 137440)
 9                                           (Pamela.Yates@arnoldporter.com)
                                             ARNOLD & PORTER KAYE SCHOLER
10
                                             777 South Figueroa St., 44th Floor
11                                           Los Angeles, CA 90017
                                             Tel: 213-243-4178
12                                           Fax: 213-243-4199
13                                           Eric G. Lasker (pro hac vice)
                                             (elasker@hollingsworthllp.com)
14
                                             HOLLINGSWORTH LLP
15                                           1350 I St. NW
                                             Washington, DC 20005
16                                           Tel: 202-898-5843
                                             Fax: 202-682-1639
17

18                                           Michael X. Imbroscio (pro hac vice)
                                             (mimbroscio@cov.com)
19                                           COVINGTON & BURLING LLP
                                             One City Center
20                                           850 10th St. NW
                                             Washington, DC 20001
21                                           Tel: 202-662-6000
22
                                             Attorneys for Defendant
23                                           MONSANTO COMPANY

24

25

26
27

28
                                           -3-
                        STEKLOFF DECLARATION - MOTION FOR SUMMARY
                                 JUDGMENT 3:18-CV-04855-VC
Case 3:16-md-02741-VC Document 7877-1 Filed 11/20/19 Page 4 of 4
